

116 HR 3434 IH: Tracing Back and Catching Unlawful Robocallers Act of 2019
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3434IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Butterfield (for himself, Mr. Johnson of Ohio, Mr. Soto, and Mr. Gianforte) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to publish an annual report on suspected unlawful
			 robocalls, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tracing Back and Catching Unlawful Robocallers Act of 2019. 2.Annual robocall report (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commission shall make publicly available on the website of the Commission, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate, a report on the status of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the participation of voice service providers in such efforts.
 (b)Contents of reportThe report required under subsection (a) shall include, at minimum, the following: (1)A description of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the actions taken by the registered consortium to coordinate with the Commission.
 (2)A list of voice service providers identified by the registered consortium that participated in private-led efforts to trace back the origin of suspected unlawful robocalls through the registered consortium.
 (3)A list of each voice service provider that received a request from the registered consortium to participate in private-led efforts to trace back the origin of suspected unlawful robocalls and refused to participate, as identified by the registered consortium.
 (4)The reason, if any, each voice service provider identified by the registered consortium provided for not participating in private-led efforts to trace back the origin of suspected unlawful robocalls.
 (5)A description of how the Commission may use the information provided to the Commission by voice service providers or the registered consortium that have participated in private-led efforts to trace back the origin of suspected unlawful robocalls in the enforcement efforts by the Commission.
 (c)Additional informationNot later than 210 days after the date of the enactment of this Act, and annually thereafter, the Commission shall issue a notice to the public seeking additional information from voice service providers and the registered consortium of private-led efforts to trace back the origin of suspected unlawful robocalls necessary for the report by the Commission required under subsection (a).
			(d)Registration of consortium of private-Led efforts To trace back the origin of suspected unlawful
			 robocalls
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Commission shall issue rules to establish a registration process for the registration of a single consortium that conducts private-led efforts to trace back the origin of suspected unlawful robocalls. The consortium shall meet the following requirements:
 (A)Be a neutral third-party competent to manage the private-led effort to trace back the origin of suspected unlawful robocalls in the judgement of the Commission.
 (B)Maintain a set of written best practices about the management of such efforts and regarding providers of voice services’ participation in private-led efforts to trace back the origin of suspected unlawful robocalls.
 (C)Consistent with section 222(d)(2) of the Communications Act of 1934 (47 U.S.C. 222(d)(2)), any private-led efforts to trace back the origin of suspected unlawful robocalls conducted by the third-party focus on fraudulent, abusive, or unlawful traffic.
 (D)File a notice with the Commission that the consortium intends to conduct private-led efforts to trace back in advance of such registration.
 (2)Annual notice by the Commission seeking registrationsNot later than 120 days after the date of enactment of this Act, and annually thereafter, the Commission shall issue a notice to the public seeking the registration described in paragraph (1).
 (e)List of voice service providersThe Commission may publish a list of voice service providers from which other voice service providers may refuse to accept calls, based on information obtained from the consortium about voice service providers that refuse to participate in private-led efforts to trace back the origin of suspected unlawful robocalls, and other information the Commission may collect about service providers that are found to originate or transmit substantial amounts of illegal calls.
 (f)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Private-led effort to trace backThe term private-led effort to trace back means an effort made by the registered consortium of voice service providers to establish a methodology for determining the origin of a suspected unlawful robocall.
 (3)Registered consortiumThe term registered consortium means the consortium registered under subsection (d). (4)Suspected unlawful robocallThe term suspected unlawful robocall means a call that the Commission or a voice service provider reasonably believes was made in violation of subsection (b) or (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).
 (5)Voice serviceThe term voice service— (A)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and
 (B)includes— (i)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and
 (ii)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.
						